Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED CORRESPONDENCE

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Medley on 1/19/22.
1.	(Currently amended)  A search computing system comprising:
	a processor; and
	memory storing instructions that, when executed by the processor, cause the processor to perform acts comprising:
receiving data from a computing system that hosts a website for an organization that is offering goods for acquisition by way of the website, wherein the data includes an identifier for a user and a query submitted by the user to the computing system, wherein the data is transmitted by the computing system to the search computing system in response to the computing system receiving the query from a client computing device that is operated by the user, and further wherein the search computing system and the computing system are operated by different entities;

searching the index based upon the query to generate a set of goods, wherein the set of goods is from amongst the goods offered for acquisition by way of the website;
ranking, by a general-purpose ranker, goods in the set of goods to generate a first ranked list of goods, wherein the general-purpose ranker ranks the goods in the set of goods based upon the query and the features of the goods in the set of goods, and further wherein the general-purpose ranker is employed to generate ranked lists of goods for the respective websites regardless of which of the indexes of the respective websites is searched;
selecting a long-term re-ranker from amongst several different long-term re-rankers, the long-term re-ranker selected based upon the identifier for the user of the client computing device;
re-ranking, by the long-term re-ranker, the goods in the first ranked lists of goods to generate a second ranked list of goods, wherein the long-term re-ranker re-ranks the goods in the first ranked list of goods based upon:
an order of the goods in the first ranked list of goods;
the query; 
the features of the goods in the index; and
information that is indicative of features of goods that have been historically of interest to the user; and
transmitting a personalized ranked list of goods from the search computing system to the computing system, wherein the personalized ranked list of goods is based upon the second ranked list of goods, and further wherein the personalized ranked list of goods is transmitted by the computing system to the client computing device for presentment to the user in a webpage of the website response to the computing system receiving the personalized ranked list of goods from the search computing system.


18.	(Currently amended)  A computer-readable storage medium comprising instructions that, when executed by a processor, cause the processor to perform acts comprising:
receiving data from a computing system that hosts a website for an organization that is offering goods for acquisition by way of the website, wherein the data includes an identifier for a user and a query submitted by the user, wherein the data is transmitted by the computing system to the search computing system in response to the computing system receiving the query from a client computing device that is operated by the user;
in response to receipt of the query, selecting an index from computer-readable storage of the search computing system, wherein the index is assigned to the website, the index is selected from amongst several different indexes in the computer-readable storage based upon the data being received from the computing system that hosts the website, wherein the index includes identifiers of goods offered for acquisition by way of the website and features of the goods, and further wherein the several indexes are assigned to different websites;
searching the index based upon the query to generate a set of goods, wherein the set of goods is from amongst the goods offered for acquisition by way of the website;
ranking, by a general-purpose ranker, goods in the set of goods to generate a first ranked list of goods, wherein the general-purpose ranker ranks the goods in the set of goods based upon the query and the features of the goods in the set of goods, and further wherein the general-purpose ranker is employed to generated ranked lists of goods for the different websites regardless of which of the several indexes of the different websites is searched, and further wherein the different websites are operated by different organizations;
selecting a long-term re-ranker from amongst several long-term re-rankers based upon the identifier for the user of the client computing device;
re-ranking, by the long-term re-ranker, the goods in the first ranked lists of goods to generate a second ranked list of goods, wherein the long-term re-ranker re-ranks the goods in the first ranked list of goods based upon:
an order of the goods in the first ranked list of goods;
the query; 
the features of the goods in the index; and
information that is indicative of features of goods that have been historically of interest to the user; and
transmitting a personalized ranked list of goods to the computing system, wherein the personalized ranked list of goods is based upon the second ranked list of goods, and further wherein the personalized ranked list of goods is transmitted by the computing system to the client computing device for presentment to the user in a webpage of the website in response to the computing system receiving the personalized ranked list of goods from the search computing system.

21.	(Currently amended)  A method performed by a search computing system, the method comprising:
receiving data from a computing system that hosts a website for an organization that is offering goods for acquisition by way of the website, wherein the data includes an identifier for a user and a query submitted by the user to the computing system, wherein the data is transmitted by the computing system to the search computing system in response to the computing system receiving the query from a client computing device that is operated by the user, and further wherein the search computing system and the computing system are operated by different entities;
in response to receipt of the query, selecting an index stored in computer-readable storage of the search computing system, where the index is assigned to the website, the index includes identifiers of goods offered for acquisition by way of the website and features of the goods, and further wherein the index is selected from amongst several different indexes that are assigned to respective websites that are operated by different organizations;
searching the index based upon the query to generate a set of goods, wherein the set of goods is from amongst the goods offered for acquisition by way of the website;
ranking, by a general-purpose ranker, goods in the set of goods to generate a first ranked list of goods, wherein the general-purpose ranker ranks the goods in the set of goods based upon the query and the features of the goods in the set of goods, and further wherein the general-purpose ranker is employed to generate ranked lists of goods for the respective websites regardless of which of the indexes of the respective websites is searched;

re-ranking, by the long-term re-ranker, the goods in the first ranked lists of goods to generate a second ranked list of goods, wherein the long-term re-ranker re-ranks the goods in the first ranked list of goods based upon:
an order of the goods in the first ranked list of goods;
the query; 
the features of the goods in the index; and
information that is indicative of features of goods that have been historically of interest to the user;
transmitting a personalized ranked list of goods from the search computing system to the computing system, wherein the personalized ranked list of goods is based upon the second ranked list of goods, and further wherein the personalized ranked list of goods is transmitted by the computing system to the client computing device for presentment to the user in a webpage of the website response to the computing system receiving the personalized ranked list of goods from the search computing system.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Upon review of the evidence at hand, it is hereby concluded that the evidence obtained and made of record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of applicant's invention as the noted features amount to more than a predictable use of elements in the prior art. The allowable features include the specific relationship between the search computing system and the computing system that hosts a website for an organization in conjunction with the use of the general ranker with the long-term re-ranker as claimed by applicant.  In particular this specific arrangement between the search and website systems for providing personalized search that relies upon a general ranker and a re-ranker based upon the user and goods that have been historically of interest to the user as claimed by applicant.  
A review of the prior art teaches searching and ranking of goods generally as well as re-ranking goods based upon the history of the user, but does not disclose the particular configuration wherein the search computing system and the website hosting for an organization for offering goods.  As known in the art, the website offering goods provides its own search for goods on the organization’s website, e.g. Amazon, Best Buy, etc.  Therefore, this specific configuration was not disclosed in conjunction with the two rankers and not obvious over the prior art.  Further, because a specific configuration of computing devices between organizations is disclosed, such a disclosure constitutes a practical application and the 101 rejection is withdrawn. 

It is hereby asserted by the Examiner that, in light of the above and in further deliberation over all of the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING SHUI whose telephone number is (303)297-4247.  The examiner can normally be reached on 8:30-5 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Ming Shui/
               Primary Examiner, Art Unit 3684